Title: From Benjamin Franklin to William Marshall, 14 February 1773
From: Franklin, Benjamin
To: Marshall, William


Reverend Sir,
London, Feb. 14. 1773
I duly received your respected Letter of Oct. 30. and am very sensible of the Propriety and Equity of the Act passed to indulge your Friends in their Scruples relating to the Mode of Taking an Oath which you plead for so ably by numerous Reasons. That Act with others has now been some time laid before his Majesty in Council. I have not yet heard of any Objection to it; but if such should arise, I shall do my utmost to remove them, and obtain the Royal Assent. Believe me, Reverend Sir, to have the warmest Wishes for the Increase of Religious as well as Civil Liberty thro’out the World; and that I am, with great Regard, Your most obedient humble Servant
B Franklin
Mr Wm Marshall
